SULLIVAN, Chief Judge
(concurring in the result):
I concur in the result reached by the majority; yet I disagree with its approach. First, I conclude that the security police investigators did not have enough information to reasonably determine that appellant’s cotenant, Airman Johnson, had the authority to consent to the search of appellant’s bedroom by security police. Illinois v. Rodriguez, 497 U.S. 177, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990); United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974); United States v. Whitfield, 939 F.2d 1071 (D.C.Cir.1991).
In Matlock, the Supreme Court held that “[t]he authority which justifies the third-party consent ... rests ... on mutual use of the property by persons generally having joint access or control for most purposes])]” 415 U.S. at 171 n. 7, 94 S.Ct. at 993 n. 7. Rodriguez means that “the reasonableness of an officer’s determination of the authority of a consenting party must be judged by ‘the facts available to the officer at the moment ....’” United States v. Whitfield, supra at 1074, quoting Illinois v. Rodriguez, supra at 188, 110 S.Ct. at 2801 and Terry v. Ohio, 392 U.S. 1, 21-22, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889 (1968). In the case sub judice, the Government presented no evidence that the investigators could reasonably have believed that appellant’s roommate had the authority to permit a search of his room. The only information presented to the officers was that Johnson had occasional access to appellant’s room. However, there was no evidence that Johnson had joint access (e.g., unaccompanied access) or that he and appellant shared mutual use of appellant’s room. Therefore, I conclude that the information available to the investigators was insufficient to establish apparent authority. Cf. United States v. Whitfield, supra.
However, I vote to uphold admissibility of the evidence seized from appellant’s bedroom based on the doctrine of inevitable discovery. See United States v. Roa, 24 MJ 297, 302-303 (CMA 1987) (Sullivan, J., concurring in the result); see generally Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984).